


Exhibit 10.16
 
Summary of Unwritten Compensation Arrangements
Applicable to Non-Employee Directors of Overstock.com, Inc.




During 2014 the Company paid its non-employee directors $60,000. During 2015 the
Company intends to pay its non-employee directors $60,000 annually, at the rate
of $15,000 per quarter. The Company also grants restricted stock units to
directors, generally at the first Board meeting after the director first joins
the Board, and periodically thereafter. In 2014, the Company granted restricted
stock units to non-employee directors as follows:
Name (1)
Grant Date
 
Number of Restricted Stock Units Granted (2)
Allison H. Abraham
January 28, 2014
 
3,500


Barclay F. Corbus
January 28, 2014
 
3,500


Joseph J. Tabacco, Jr.
January 28, 2014
 
3,500


Samuel A. Mitchell
January 28, 2014
 
3,500



(1) On February 5, 2015 the Board also appointed Kirthi Kalyanam, Ph.D. to the
Board.  The Board has determined that Dr. Kalyanam is independent under the
applicable independence standard.
(2) Each restricted stock unit represents a contingent right to receive one
share of Overstock.com, Inc. common stock. The restricted stock units vest in
three equal installments at the close of business on January 28, 2015, January
28, 2016, and January 28, 2017. Vested shares will be delivered to the reporting
person promptly after the restricted stock units vest. Amount shown does not
include previously granted restricted stock units with different vesting
schedules.


The Company also reimburses directors for out-of-pocket expenses incurred in
connection with attending Board and committee meetings. Haverford Valley, L.C.,
an affiliate of the Company, and certain affiliated entities which make travel
arrangements for the Company's executives, also occasionally make travel
arrangements for directors to attend Board meetings. The Company’s policies
regarding reimbursement of travel expenses are described in the Annual Report on
Form 10-K.








